Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/358226, Mount For An Input Device, filed 3/19/19, since the filing for a Request for Continued Examination on 9/20/22.  Claims 2, 6, 7, 9, 11-13, 15, and 22-27 are pending.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Drawings
The drawings are objected to because they contain new matter.  Newly added Figure 4 was added to show the structure of the pivoting ear joint attaching the platform to the third sleeve. However, the specific structure/shape depicted in Figure 4 was not expressly taught in the original specification, nor was the shape of the aperture passing through the ear. Additionally the central structure of the platform itself is unclear since in original Figure 1, the platform appears to have a circular recess, but it is not clear if that recess passes all of the way through the platform or not. New Figure 4 depicts the lower surface of the platform as a solid structure. Only the structure that is depicted in original Figure 1 can be relied upon, therefore since it is unclear if the bottom surface of the platform is solid or not, Figure 4 is new matter.  Figure 4 needs to be deleted, and the Examiner suggests amending the claims so that the ear joint itself is not claimed, but rather just the function of the platform being rotatable with respect to the third sleeve.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pivoting ear joint (or pivot joint) connecting the platform to the third sleeve must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner notes that since the addition of Figure 4 is new matter, this drawing objection still stands.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because it refers to Figure 4, which is new matter. Appropriate correction is required.

Claim Objections
Claim 11 is objected to since it is dependent on Claim 5 which has been canceled.

Claim 25 is objected to because a space is need in the term “22further” after the numeral 22.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 6, 7, 9, 11-13, 15, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claim 2:
	-The phrase “wherein the second sleeve is connected to the third shaft by a pivoting ear joint” is unclear. As indicated in the Applicant’s response, the pivoting ear joint 22 allows the third shaft to move in a plane that is substantially perpendicular to the longitudinal axis of the second sleeve. It is unclear why the joint is claimed as a “pivoting” ear joint if the joint is not a pivotal connection.
	-The term “featuring” in the phrase “featuring a pivoting ear joint” is unclear and the structure of the pivoting ear joint is unclear since not depicted in the Figures. The Examiner suggests the phrase ---a platform pivotably connected to the third sleeve---.
	-There is no antecedent basis for “the rest of the mount”.



Regarding Claim 6:
	-The subject matter of Claim 6 is already claimed in Claim 2 and is therefore redundant.

Regarding Claim 7:
	-The subject matter of Claim 7 is already claimed in Claim 2 and is therefore redundant.

Regarding Claims 12, 13, and 25-27:
	-The phrase “a bore in the first shaft featuring a hole” makes it unclear if the bore is being defined as a hole, if both a bore and a hole are being claimed, or if the bore is being defined as being in a first shaft that additionally has a hole. The figures only depict a bore 14.
	-The term/phrase “featuring” or “featured by” is unclear. The Examiner suggests the terms “having” or “comprising”, or using the term “in” such as in the following phrases ---the bore in the first shaft---, ---the bore in the wedge-shaped piece---.

	Regarding Claim 22:
	-The phrase “the second sleeve is connected to the third shaft by a pivot joint allowing the third shaft to move in a direction that is perpendicular to the longitudinal axis of the second sleeve” is unclear. As indicated in the Applicant’s response, the pivot joint 22 allows the third shaft to move in a plane that is substantially perpendicular to the longitudinal axis of the second sleeve. It is unclear why the joint is claimed as a “pivot” joint if the joint is not a pivotal connection. It is also unclear how the joint allows movement perpendicular to the longitudinal axis since all that is depicted is a bolt and two square holes (only one fully depicted). The bolt appears to be the same width as the square hole, so there doesn’t even appear to be able slot allowing lateral movement.
	-The phrase “a third sleeve attached to a third shaft” is unclear since a third shaft was previously claimed.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 6, 7, 9, 11, 22-24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 552,693 (Myers).

Regarding Claim 2, as best understood, Myers teaches a mount for an input device that comprises means to adjust the position of said mount with respect to several directions wherein the means to adjust said mount comprises: 
a first shaft (B; Figure 1) having a longitudinal axis and being capable of rotating around said longitudinal axis (col 2, ln 66-69), 
a first sleeve (A; Figure 1), wherein the first shaft (B) is sized and positioned such that it can be inserted and removed from the first sleeve (A); 
a second shaft (C; Figure 1), 
a second sleeve (C2 connected to left end of C; Figure 1) being configured to rotate around a longitudinal axis of the second sleeve or second shaft (via threads; col 2, ln 90-95) wherein the second shaft (C; Figure 1) is sized and positioned such that the second shaft can be inserted into and removed from an interior of the second sleeve (via threads);
a third shaft (D; Figure 1), 
a third sleeve (C2 connected to left end of D; Figure 1) configured to rotate around a longitudinal axis of the third shaft (D) and of the third sleeve (via threads; Figure 3); wherein the second sleeve (C2 connected to left end of C; Figure 1) is connected to the third shaft (D) by a pivoting ear joint (C1 and unlabeled portion between C1 and D that is the same hinge structure depicted in the upper portion of Figure 2; page 2, col 1, ln 1-6; page 1, col 2, ln 74-86); and 
a platform (E; Figure 3) featuring a pivoting ear joint (D1/d2/d3/dx) connecting the platform (E) to the third sleeve (C2 at left end of D) such that the platform (E) can be tipped up and down such that one side of the platform is closer to the rest of the mount than an opposing side of the platform (page 2, col 1, ln 6-13, ln 24-28).  

Regarding Claim 6, as best understood, Myers teaches the mount of Claim 2 wherein the second sleeve (C2 at left end of C) is connected to the third shaft (D) by a pivoting ear joint (C1 and unlabeled portion between C1 and D that is the same hinge structure depicted in the upper portion of Figure 2; page 2, col 1, ln 1-6; page 1, col 2, ln 74-86).  

Regarding Claim 7, as best understood, Myers teaches the mount of Claim 2 wherein the platform (E) is attached to the third sleeve (attached to C2 at left end of D via D1/d2/d3/dx) and the third sleeve is positioned to rotate around the longitudinal axis of the third shaft (via threads; Figure 3).  

Regarding Claim 9, as best understood, Myers teaches the mount of Claim 2 wherein the second sleeve (C2 at left end of C) is a clamping sleeve (threading causing clamping of split end of C; page 1, col 2, ln 90-95).  

Regarding Claim 11, as best understood, Myers teaches the mount of Claim 5 wherein the second sleeve (C2 at left end of C) is a clamping sleeve (threading causing clamping of split end of C; page 1, col 2, ln 90-95).    

Regarding Claim 22, as best understood, Myers teaches a mount for an input device capable of being adjusted in several different axes comprising: 
a first sleeve (A; Figure 1) with a first end (lower end) and a second end (upper end); 
a first shaft (B; Figure 1) with a first end (lower end) and a second end (upper end); wherein the first sleeve (A) is attached to a stationary surface (chair; page 1, col 2, ln 70-73) at the first end of the first sleeve and the first sleeve is sized to accommodate the first shaft (B) such that the first end (lower end) of the first shaft (B) can be manually moved in and out of the first sleeve (page 1, col 2, ln 66-73); and 
wherein the first shaft (B) can be rotated about a longitudinal axis of the first sleeve (A; page 1, col 2, ln 66-73);
a second shaft (C) with a first end (right end) and a second end (left end); wherein the first end (right end) of the second shaft (C) is connected to the second end (upper end) of the first shaft (B; via hinge) and wherein the second end (left end) of the second shaft (C) is connected to a first end (right end) of a second sleeve (C2; Figure 1); and 
wherein said second sleeve (C2 at the left end of C) can rotate about a longitudinal axis of the second shaft (C) or the second sleeve (via threads; page 1, col 2, ln 90-95) and 
the second sleeve (C2 at left end of C) is connected to a third shaft (D) by a pivot joint (C1 and unlabeled portion between C1 and D that is the same hinge structure depicted in the upper portion of Figure 2; page 2, col 1, ln 1-6; page 1, col 2, ln 74-86)  allowing the third shaft (D) to move in a direction that is perpendicular to the longitudinal axis of the second sleeve (C2 at the end of C; if D is positioned at a right angle to C similar to Figure 1, since C1 is rotatable about the longitudinal axis of C1 and C2 until C2 is tightened, then D could rotate within a plane that is perpendicular to the longitudinal axis of C1 and C2); and 
a third sleeve (C2 at left end of D) attached to a third shaft (D) such that the third sleeve can rotate around a longitudinal axis of the third sleeve and third shaft (via threads; Figure 3); 
a platform (E; Figure 3) attached to the third shaft (D) by the third sleeve (C2; via D1/d2/d3/dx).  

Regarding Claim 23, as best understood, Myers teaches the mount of Claim 22 wherein the platform (E) is attached to the third sleeve (C2 at left end of D) by a pivoting ear joint (D1/d2/d3/dx). 

Regarding Claim 24, as best understood, Myers teaches the mount of Claim 22 wherein the second sleeve (C2 at left end of C) is a clamping sleeve (threading causing clamping of split end of C; page 1, col 2, ln 90-95).  








Allowable Subject Matter
Claims 12, 13, 15, 25-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to the Drawings:
Applicant argues that the pivoting ear structure of Figure 4 has support in the specification and refers to Page 6, ln 20-23, quoting "...a flattened structure protruding from [the platform's] underside. Said ear joint features a hole through which a fastener such as a bolt or screw can be placed." The Examiner has fully considered this but it is not persuasive. While the specification as quoted provides support for “a flattened structure” and “a hole”, as the Examiner previously explained, neither the specification or original drawings disclosed the size or shape of the “flattened structure” or the size or shape of “the hole”. Therefore, the addition of Figure 4 includes new matter.
The Applicant further argues that the same term was used for this structure with respect to the structure attaching the second sleeve to the third shaft, and refers to Page 6, ln 8-10, quoting "...the second sleeve is attached to the third shaft using a pivoting ear joint fastened with a conventional fastener." The Examiner has fully considered this but it is not persuasive. First, there is no indication whatsoever in the specification or drawings that the pivoting ear joint attaching the platform to the third sleeve is the same structure as the pivoting ear joint attaching the second sleeve to the third shaft. Secondly, as explained by the Applicant in the response of 10/11/21 when describing the pivoting ear joint with respect to the 112 rejection of Claim 16, the Applicant states that the pivoting ear joint that connects the second sleeve and third shaft “allows the third shaft to move up and down with respect to the second sleeve rather than rotate around its longitudinal axis”. Therefore, the functionality of the two pivoting ear joints are not the same. Pivoting ear joint 22 additionally teaches a square hole.
The Applicant further argues that the platform has been depicted as a solid structure eliminating new matter. The Examiner has fully considered this but it is not persuasive. Since it is not clear from Figure 1 if the recess on the platform extends fully through the platform or not, and since there is no other figures that depicts the underside of the platform, adding a solid platform is new matter. 
As previously indicated, Figure 4 must be deleted and the Examiner suggests amending the claims to remove the pivoting ear joint, and instead just claim the function of the platform being rotatable with respect to the third sleeve.

With respect to the 112 rejections:
-The Applicant’s explanation of the wedge-shaped structure is persuasive and therefore the rejections regarding the functionality of the wedge-shaped structure has been withdrawn.
-The Applicant’s argues regarding the functionality of the pivoting joint 22, and specifically the claim language of Claim 22 that claims “a pivot joint allowing the third shaft to move in a direction that is perpendicular to the longitudinal axis of the second sleeve”. The Applicant specifically states that “As illustrated below, this necessarily means that the joint allows the third shaft to move up and down, perpendicular to this longitudinal axis”. The Examiner has fully considered this but it is not persuasive. First, the Examiner notes that while the Applicant stated “As illustrated below”, there was no illustration to follow. Secondly, if the pivot joint moves up and down then it is unclear why the joint is called a “pivot” joint. Lastly, it is unclear by viewing the figures how the connection of 22 allows for lateral movement. There are two square apertures (only one fully depicted) and a bolt 15 that is depicted to be about the same width as the square hole to connect to the holes. The structure allowing up and down movement is not clear.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632